DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 38, the limitation “an infusing lumen of the device is sized to 1 ml of volume, or 0.5 ml of volume, so as to minimize the volume loss inside this volume” recites new matter because the original disclosure does not have support for an infusing lumen of the device having a volume of 1 ml or 0.5 ml. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 26, 38, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected because the limitation “the tapered balloon section shall exceed the anus” is unclear.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19, 21, 22 and 33-43 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028, hereinafter “Gobel ‘028”, corresponding to U.S. Pub. 2011/0160657, referenced hereafter), in view of Gobel (U.S. Pub. 2007/0213661 A1, hereinafter “Gobel ‘661”).
Regarding claim 1, Gobel ‘028 discloses a device for intermittently triggering a coordinated defecation reflex in the rectum or colon of a patient, said device comprising
a catheter comprising a catheter shaft, e.g., 5 (Fig. 1) and an inflatable balloon, e.g., 28 (Fig. 3), the inflatable balloon comprising a distal terminal balloon section having a larger radius and generally spherical or discoid shape, and a tapered balloon section disposed proximally adjacent to the distal terminal balloon section, the tapered balloon section having a reduced radius, the tapered balloon section of the device is adapted to be placed transanally (see Fig. 3 showing each of the two tapered balloon tapering down to a waist 29 separating the two sections), 
and the distal terminal balloon section (i.e., an intrarectal balloon segment as per claim 45) being adapted to be placed intrarectally, wherein the balloon is fixed onto the catheter shaft only at fixation points located at the ends of the inflatable balloon (see 
wherein both ends of the inflatable balloon taper approximately to a shaft dimension of the catheter shaft supporting the balloon (see Fig. 3 showing that the balloon tapers downward to approximately a shaft dimensions at the fixation points);
wherein the distal end of the catheter is at a distalmost extension of the catheter shaft or of a distal tip piece of the catheter shaft (i.e., the distal end of the catheter is located at or near the connection element 4; see Fig. 1); and 
It is noted that Gobel ‘028 does not explicitly disclose that (i) in the pressurized state of the inflatable balloon at 30 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section is equal to a first difference, and (ii) in the pressurized state of the inflatable balloon at 100 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section is equal to a second difference, wherein the first difference is less than the second difference; and
wherein the inflatable balloon is configured such that when the inflatable balloon is in a pressurized state exceeding 30 mbar, at least a portion of the distal terminal balloon section engages and expands a side wall of the rectum or colon of the patient, whereby to trigger a coordinated defecation reflex in the rectum or colon of the patient (this limitation is considered to constitute an intended use of the balloon such that the balloon is able to engage and expand a side wall of the rectum or colon of the patient in a pressurized state exceeding 30 mbar).

Further, Gobel ‘661 discloses a transanally placed catheter which may be set to a first, low pressure range (e.g., up to 30 mbar) in order to seal the catheter in the anus of the patient (see para [0027] and Gobel ‘661’s claim 12).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 to be configured have a first shape at a first low pressure of 30 mbar, in order to initially set the pressure in the catheter balloon to a first low pressure range, in order to achieve a sufficient rectal seal, and then an expanded shape at a higher pressure of 100 mbar (which meets the claimed limitation of a pressurized state exceeding 30 mbar) in order to inflate the balloon to its working size to trigger the defecation reflex. 
It is understood that in this configuration, the difference (i.e., first difference) between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section at 30 mbar of pressure is less than the difference (i.e., second difference) between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section in the pressurized state of the balloon at 100 mbar of pressure.
Further, regarding claim 1, it is noted that Gobel’ 028 does not disclose that when in the inflated, but unpressurized state of the balloon, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the tapered 
Gobel ‘661 discloses the aforementioned balloon having an unpressurized state in which the difference (i.e., “third difference”) between the larger radius (D; Fig. 6a) of the distal terminal balloon section and the reduced radius (DT; Fig. 6a) of the tapered balloon section is greater than the distance between the distal end of the catheter shaft on the one hand and the distal fixation point 10 (Fig. 6a) of the balloon to the catheter shaft on the other hand (i.e., the “distal end” of the catheter shaft may be considered to be at the distal fixation point of the balloon, such that the difference between D and DT may be as high as 4 cm which would be larger than the distance between the distal end and the fixation point).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to prevent the distal end of the catheter shaft from extending too far into the rectal cavity.
Regarding claim 2, Gobel ‘028 suggests that in case of an increased pressure in the balloon beyond 100 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section will approximate a constant limiting value. Specifically, Gobel ‘028 discloses that it is known to inflate the balloon to a pressure of about 100 mbar to its working size (see above), and that the balloon is made of a low-compliance material 
Regarding claim 5, it is noted that Gobel ‘028 does not appear to disclose that the tapered balloon section being adapted to be placed transanally is pre-formed to a diameter of 2 to 3.5 cm.
Gobel ‘661 discloses a tapered balloon section T of the balloon being adapted to be placed transanally and pre-formed to a diameter of 2 to 3.5 cm (i.e., a diameter DT of 2-4 cm; see para [0060]).
A skilled artisan would have found it obvious at the time of the invention to modify the dimensions of the device of Gobel ‘028 according to the teaching in Gobel ‘661 in order to be shaped and proportioned to fit within the transanal region.
Regarding claims 6 and 7, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose the amount of expansion occurring in the tapered balloon section at a pressure increase of 30 to 100 mbar. 
However, both Gobel ’028 and Gobel ‘661 teach the use of a largely non-compliant balloon that is not designed to significantly expand under increases in pressure (see Gobel ‘028 at para [0014]-[0015] and [0029]-[0030]; see Gobel ‘661 at para [0020]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the claimed invention in order to maintain a preferred shape, yield superior functionality with respect to anchoring and sealing, and contribute to economical production and assembly of the drainage and/or irrigation device (see Gobel ‘028 at para [0029]).

Regarding claims 8 and 9, Gobel ‘028 discloses that the balloon is made from polyurethane material (paras [0029], [0159]), and the material of the balloon has a Shore durometer of 80A to 95A (para [0159]).
Regarding claim 10, Gobel ‘028 does not appear to disclose that a wall thickness in the distal terminal balloon section 5 is adapted to be placed intrarectally is 3 to 6 times thinner than a wall thickness in the tapered balloon section adapted to be placed transanally.
Gobel ‘661 discloses that an intrarectal section 5 of the balloon has walls blown to a thickness of 5 to 45 microns while a tapered section T may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]). 
Accordingly, it is understood that the distal terminal balloon section 5 may have wall thicknesses of 3 to 6 times thinner than wall thicknesses of the tapered balloon section T. 
Accordingly, a skilled artisan would have found it obvious to provide a thicker balloon section at the transanal region than the distal terminal balloon section, in order to provide sufficient force on the anal ring to support a sealing function. 

Gobel ‘661 discloses that an intrarectal portion of the balloon may be made from a material having a wall thickness of 5 to 25 microns (para [0048]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to provide a desirably small amount of force exerted in the intrarectal region, while still providing the necessary deformation from to inflation. Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention.
Regarding claim 12, it is noted that Gobel ‘028 does not appear to disclose that a wall thickness in the tapered balloon section is adapted to be placed transanally is 30 to 180 microns.
Gobel ‘661 discloses that a tapered section T of the balloon placed transanally may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]), which falls within the claimed range of 30 to 180 microns.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, so that the wall thickness in the tapered balloon section (i.e., the transanal section) is thicker than in the intrarectal section, in order to exert more force in the transanal region to maintain a desirable force on the transanal region. Further, choosing from specific 
Regarding claim 13, Gobel ‘028 discloses that the tapered balloon section is configured to terminate flush with the anus (see Fig. 4 of Gobel ‘028).
Regarding claim 14, Gobel ‘028 shows in Fig. 4 that the tapered balloon section exceeds the anus, and the exceeding pre-anal segment of the balloon is pre-formed into a conical balloon section having a conical shape with a distal end and a proximal end, but does not disclose that a pre-formed diameter at the proximal end of the conical balloon section is 30 to 70% larger, or 40 to 60% larger than a pre-formed diameter at the distal end of the conical balloon section.
Gobel ‘661 discloses the balloon in which a tapered balloon section exceeds the anus, and the exceeding pre-anal segment of the balloon is pre-formed into a conical shape with a distal end and a proximal end, and has a pre-formed diameter at its proximal end of 3-6 cm (D6) while the area at the distal end approximates DT which is 2-4 cm (para [0060]). Accordingly, D6 is 30 to 70% larger than the pre-formed diameter at the distal end of the conical balloon section (approximating DT).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to adapt the balloon sections to the regions in which they are used (see Gobel ‘661 at para [0060]). Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention.
Regarding claim 15, the limitation of “the enlarged distal terminal balloon section being adapted to be placed intrarectally and the tapered balloon section being adapted  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 16, it is noted that Gobel ‘028 does not appear to disclose that the tapered balloon section, adapted to be placed transanally, has less volume-expandable characteristics and/or less elasticity than the distal terminal balloon section adapted to be placed intrarectally.
Gobel ‘661 discloses that an intrarectal section 5 of the balloon has walls blown to a thickness of 5 to 45 microns while a tapered section T may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]). The greater wall thickness of the tapered (transanal) section is understood to result in less volume expandability.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, so that the tapered balloon segment has less volume expandable characteristics in order to exert a desirable force on the anal ring. Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention. 

Regarding claim 19, Gobel ‘028 discloses that the inflatable balloon has a waisted shape, comprising the distal terminal balloon section of larger radius and generally spherical or discoid shape, a proximal terminal balloon section of larger radius and generally spherical or discoid shape, and, disposed between them, the tapered balloon section having a reduced radius, wherein the tapered balloon section of the device being adapted to be placed transanally, such that the enlarged distal terminal balloon section is placed intrarectally and the proximally adjoining radially enlarged balloon section extracorporeally (see Fig. 4 showing the waisted shape and the two radially enlarged sections on either side).
Regarding claim 21, Gobel ‘028 does not appear to disclose that the ends of the inflatable balloon are fixed on an outer jacket surface of the catheter shaft such that, at a transanally placement of the balloon in situ, the balloon waist seals inside and against the anal canal in a radial direction on all sides.
Gobel ‘661 discloses the balloon to have ends fixed to an outer jacket surface of the catheter shaft such that at a transanally placement of the balloon in situ, the balloon waist seals inside and against the anal canal in a radial direction on all sides (see Fig. 6A showing the annular balloon of section T radially sealing against the anal canal).

Regarding claim 22, it is understood that in the Gobel ‘028 device, the axis of the catheter shaft can be displaced inside the anal canal by a tug or push on the tube connection through which the catheter is guided into the anal canal (i.e., the catheter can be pushed into the anal canal on numerous surfaces including the tube connection through which the catheter is guided in; it is also noted that this language is recited as an intended use of the claimed apparatus).
Regarding claim 33, Gobel ‘028 shows that the catheter shaft is provided with a waist portion in a region of the transanal placement inside the anal canal (i.e., the portion of the catheter shaft placed transanally), such that the waist portion of the shaft of the catheter is not identical to the waist of the balloon of the catheter (see Fig. 4; the catheter shaft has a waist portion which is of a different shape than the waist of the balloon).
Regarding claims 34 and 35, Gobel ‘028 discloses a non-return element 42 in the form of a thin-walled tube having a diameter of a duct, such that the distal end of the tube lies freely in the, and the tube proximal end is sealingly connected to an inner wall of the duct, thereby ensuring that the tube element opens in the presence of a flow of medium through the duct toward a tip thereof, and the tube element closes by collapsing in the presence of flow in an opposite direction (para [0178]).
Regarding claim 35, while Gobel ‘028 does not appear to disclose the wall thickness or the length of the non-return element, such values are considered to be 
Regarding claims 36 and 39, Gobel ‘028 discloses that catheter is an inflow catheter connected by a fixed tube connection 4 (Fig. 4 and para [0169]) to a container for irrigation fluid.
Regarding claim 37, it is understood that virtually any volume may be squeezed out from the container into the rectum of a patient as necessary, including small volumes of fluid from the container as a micro-enema.
Regarding claim 38, it is noted that limitation “an infusing lumen of the device is sized to 1 ml of volume, or 0.5 ml of volume, to minimize the volume loss inside this dead space volume” is interpreted to be an intended use limitation reciting reducing an infusing lumen. It is understood that the device in Gobel ‘028 is capable of performing this intended use.
Regarding claim 40, Gobel ‘028 discloses a funnel-like connector element at the proximal end of a tube connection (para [0041]) which may be used to collect and channel stool and is thus understood to allow for connection with an insertion tubing/element of ready-to-use, off-shelf enema solutions, as well as for connecting a standard irrigation container/system to the device, by a conical connector.
Regarding claim 41, Gobel ‘028 discloses a disposable catheter, characterized in that the disposable catheter is connectable via a filling conduit to a filling device (see para [0146] and Fig. 10; it is understood that any feature could be disposable). The 
Regarding claim 42, it is noted that Gobel ‘028 does not appear to disclose a manometer indicating the balloon filling pressure, characterized in that the manometer comprises a scale on which the filling pressure ranges required for the use of the catheter are specified by suitable markings.
Gobel ‘661 discloses a pump balloon 40 (Fig. 5) interpreted to be reusable (i.e., the pump balloon can be used multiple times), and that can be configured with a pressure-indicating manometer (paras [0063], [0064]); such devices are known to have a scale to display one or more pressure ranges).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to control and measure sphincter function to assist in training the sphincter muscle to regain rectal continence (see Gobel ‘661 at para [0064]).
Regarding claim 43, Gobel ‘028 does not appear to disclose the claimed valve element.

A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661 in order to stop inflation fluid from flowing into the balloon as may be necessary.
Regarding claim 45, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, including the filling pressure necessary for anchoring the catheter is approximately the same as the pressure prevailing in the rectum or abdomen, wherein the catheter balloon is configured such that an increase above an initial fill volume or filling pressure leads to a gradual, user-controllable expansion of portions of the bowel wall adjacent to the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of a rectum or colon of a patient thus triggering a coordinated defecation reflex (i.e., inflating the pressure to 100 mbar as disclosed above), by generating a reflex-triggering stimulus of an intensity which can, determined by the user, substantially exceed the intensity achievable by an irrigation with fluid media (it is noted that this limitation recites an intended use or function of the balloon to trigger the defecation reflex; a pressure applied at 100 mbar would inherently exceed the intensity achievable by an irrigation with fluid media irrigated at a lower pressure); and 
wherein the catheter balloon or the intrarectal balloon segment has a compliance reserve (i.e., the balloon or its segment is made of a low-compliance material as described above), where the catheter balloon or the intrarectal balloon segment distends elastically from the pre-formed working dimension up to a final dimension (e.g., 
Regarding claim 46, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, in which the filling pressure in the catheter balloon required for anchoring the catheter within the rectum or colon of the patient is approximately the same as the pressure prevailing in the rectum or abdomen, wherein an increase above initial fill volume or filling pressure leads to a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, thus triggering a coordinated defecation reflex (such as by a pressure increase to 100 mbar, as disclosed above), by generating a reflex-triggering stimulus of an intensity which can, determined by the user, substantially exceed the intensity achievable by an irrigation with fluid media (it is noted that this limitation recites an intended use or function of the balloon to trigger the defecation reflex; a pressure applied at 100 mbar would inherently exceed the intensity achievable by an irrigation with fluid media irrigated at a lower pressure) and wherein the catheter balloon or the intrarectal balloon segment is made of a non-volume-expandable, non-elastic material, such that no further dimensional expansion is allowed beyond a final dimension to which the catheter balloon or the intrarectal balloon segment is pre-formed in order to avoid uncontrolled dilation and trauma (it is understood that any substantially non-compliant balloon has a dimension by which no additional expansion would be allowed unless the balloon was caused to rupture).
Regarding claims 47 and 48, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, in which the filling pressure necessary for anchoring the catheter is approximately the same as the pressure prevailing in the rectum or abdomen, wherein an increase above initial fill volume or filling pressure leads to a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, thus triggering a coordinated defecation reflex (as by pressurizing to 100 mbar, as disclosed above), wherein the balloon or the intrarectal balloon segment has a compliance reserve, where the balloon or the intrarectal balloon segment distends elastically.
Further, regarding claims 47 and 48, it is noted that Gobel ‘028 and Gobel ‘661 does not appear to disclose that the transanal balloon segment of the catheter balloon expands by less than 20%, preferably by less than 15%, at a pressure increase from 30 to 100 mbar (as per claim 47), or more than 15 %, preferably by more than 20 %, at a pressure increase from 30 to 100 mbar up to a final dimension, where distention comes to a rest and no further dimensional expansion is allowed, in order to avoid uncontrolled dilation and trauma..
However, based on the teaching in Gobel ‘028 and Gobel ‘661 disclose that it is desirable for the balloon characteristics to reduce trauma on the transanal segment (see . 

Claims 20 and 23-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Hirszowicz et al (U.S. Pub. 2009/0171278 A1, hereinafter “Hirszowicz”).
Regarding claim 20, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose that the ends of the inflatable balloon, beginning at an inflection point of their longitudinal section, are inwardly invaginated, or inverted, and in the inverted or invaginated state are fixed on an outer jacket surface of the catheter shaft.
Hirszowicz discloses a catheter having a balloon which is fixed to an outer surface of the shaft at two points where the balloon is inwardly invaginated or inverted (see Fig. 5B).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the 
Regarding claim 23, it is noted that Gobel ‘028 does not appear to disclose that a filling of the balloon causes the two radially enlarged balloon sections to move toward each other in opposite axial directions relative to the catheter shaft, such that the two radially enlarged balloon sections can be drawn over the tapered balloon section.
Gobel ‘661 discloses several embodiments in which filling of the balloon causes two radially enlarged balloon sections move toward each other in opposite axial directions, especially they can be drawn over the middle tapered balloon section (see Figs. 4-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to stabilize the device to the anal region.
Regarding claims 24 and 25, it is noted that Gobel ‘028 does not disclose the recited characteristics of the balloon as it is filled.
Gobel ‘661 discloses that as the balloon is filled, the distal tip of the catheter shaft, in a  non-displaced resting state, retracts into a protected, injury-preventing position inside the distal terminal balloon section adapted to be placed intrarectally and in so doing comes to lie entirely proximally of a distal apex of a circle about a center point which is located on an axis of symmetry and whose tangent in an inflection point corresponds to a tangent to the non-invaginated longitudinal section of the balloon (see Fig. 6a).

Further, as per claim 26-29, Gobel ‘661 discloses that in the non-expanded filled state, the invaginated or inverted balloon ends each have an axial extent. Gobel ‘661 shows that the middle, tapered balloon section is separated from each of the generally spherical or discoid balloon sections by a respective inflection point of a curvature of the balloon in a longitudinal cross-sectional (Fig. 6a), and in the non-expanded filled state “UZ” (Fig. 6a) exhibits an axial length larger than a minimum diameter thereof. Further, as modified, in the non-expanded filled state, the balloon ends would each have an axial extent B1, B2 greater than a minimum diameter thereof and in the non-expanded filled state, the sum of axial extents B1, B2 of the inversions of the two balloon ends is at least equal to the length of the middle, tapered balloon section (A): B1 + B2 > A. Further, as shown in Fig. 6a, the catheter distal tip projects by a dimension (C) beyond a forward fixation line of the forward balloon end on the catheter shaft, and the inversion depth (B) is greater than, or equal to, half of balloon section length (A) plus the length (C) of a projecting tip piece: B1 = B2 > A/2 + C, or alternatively: B1 = B2 > A/2 + C/2.
Further, as per claim 30, Gobel ‘661 shows that upon axial deflection of the catheter shaft toward the bowel in response to forces that occur during use, a catheter tip can be moved less than a distance (W) beyond the distal apex of the forward balloon radius, and the distance (W) is obtained from the distance between the distal apex and an apex comprising a forward intersection point of the axis of symmetry with a circle of 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to stabilize the device to the anal region.

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Nestenborg (U.S. Pat. 7,122,025 B1, hereinafter “Nestenborg”).
It is noted that Gobel shows that an envelope of the evacuated, ready-to-use catheter balloon is placed on the shaft, or clings closely thereto, in such fashion that the intrarectal and the transanal balloon sections lie in a shaft region between the fixations of the upper and lower balloon ends, and a preanal balloon portion extends in the proximal direction in a pocket-like manner, but does not appear to disclose that such portion extends over gripping depressions.
Nestenborg discloses a device for insertion into the rectum, comprising an area with gripping depressions 15 (Fig. 3) located at the proximal end thereof.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 to incorporate gripping depressions in an area of the proximal shaft, in order that the preanal balloon extends over such portions adjacent to a fixation line, in order to aid gripping the device during insertion into the anal cavity (see also Nestenborg at col. 4, lines 58-60).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Nielsen et al (U.S. Pub. 2010/0087792 A1, hereinafter “Nielsen”).
Regarding claim 44, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose the claimed user-adjustable decompression mechanism.
Nielsen discloses an irrigation system that has a user-adjustable decompression mechanism in the form of a vent that opens the balloon to ambient space and deflates the balloon (para [0015] and [0053]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the teaching in Nielsen, if one desired to deflate the balloon when the irrigation procedure is ended (see Nielsen at para [0015]). It is understood that this vent could be activated at any time including when pressure increase inside the balloon is caused by peristaltic contraction of the colo-rectal bowel segment due to the released coordinated defecation reflex.

Response to Arguments
Applicant's arguments filed 07/29/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant argued that Gobel ‘028 is not configured to generate reflex-triggering stimulus at the bowel wall of the patient in order to result in a defecation reflex (see Remarks, pg. 24). As per MPEP 2111.02, statements in the preamble reciting the 
It is further noted that the limitation of claim 1 “the catheter balloon is configured such that an increase above the initial fill volume or filling pressure causes a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum” (as well as similar limitations in claims 45-48) also recites an intended use of the device. Claim 1 (and claims 45-48) is/are an apparatus claim and this limitation recites a function of the device, namely, to engage and expand a side wall of the rectum. This limitation does not appear to impart a structural limitation to the claimed invention.  A skilled artisan would recognize that the ability to stimulate a defecation reflex depends on numerous characteristics such as the size or volume of the patient’s colon, the muscle tone of the individual patient’s anal sphincter, etc. Applicant has not persuasively argued that when 
Further, Applicant argued that “Gobel ‘661 does not envision stool being drained out of the colon, and thus also for that reason has no incentive to provide a catheter balloon which is configured such that during expansion of the balloon, at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, whereby to trigger a coordinated defecation reflex, as is now claimed by Applicant.” Remarks, pg. 26. However, as noted in the above rejection, Gobel ‘661 discloses a transanally placed catheter which may be set to a first, low pressure range (e.g., up to 30 mbar) in order to seal the catheter in the anus of the patient (see para [0027] and Gobel ‘661’s claim 12). Further, Gobel ‘028 discloses that known stool drainage and irrigation systems comprise balloons that are typically inflated to their working size by application of 100 mbar pressure (para [0012]), which is known to trigger the defecation reflex in typical users. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gobel ‘661 was not relied upon for triggering a coordinated defecation reflex, since the pressure necessary to trigger the coordinated defecation reflex was already disclosed in Gobel ‘028 (i.e., Gobel ‘028 discloses inflating the balloon to its working size by application of 100 mbar pressure). 
Further, Applicant argued that “neither Gobel ‘028 nor Gobel ‘661 teach or suggest a balloon fixed to a catheter shaft only at fixation points located at the ends of the catheter balloon (Remarks, pg. 27).
However, Gobel ‘028 shows in Fig. 3 that balloon 28 is fixed at two fixation points of the catheter shaft, and is not fixed to the envelope 3. Further, it is noted that the claim limitation “the inflatable balloon is fixed onto the catheter shaft only at fixation points located at the ends of the inflatable balloon” does not appear to require that the fixation points be located on the catheter shaft itself (even though Gobel ‘028 discloses this).
Applicant’s Remarks on pgs. 28-30 appear to allege the patentability of dependent claims based on the alleged patentability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/25/2021